t c memo united_states tax_court louis p mitchell petitioner v commissioner of internal revenue respondent docket no 19258-04l filed date louis p mitchell pro_se david r jojola and elaine fuller for respondent memorandum opinion swift judge this matter is before us on respondent’s rule motion for summary_judgment and petitioner’s opposition thereto the issue for decision is whether respondent’s appeals_office abused its discretion in sustaining a notice_of_levy against petitioner without offering petitioner a face-to-face hearing unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner resided in background casper wyoming for through petitioner did not file federal_income_tax returns and apparently did not pay federal income taxes based on third-party information returns respondent prepared substitute returns for petitioner for the above years in respondent mailed to petitioner a notice_of_deficiency relating to petitioner’s federal_income_tax liability in the approximate amount of dollar_figure petitioner did not file a petition in this court with regard to respondent’s notice_of_deficiency for on date respondent assessed against petitioner the above dollar_figure federal_income_tax deficiency for and respondent mailed to petitioner a first notice_and_demand for payment thereof plus penalties and interest 1respondent apparently has not determined tax deficiencies relating to petitioner’ sec_2001 sec_2002 or federal income taxes respondent periodically mailed to petitioner additional collection notices relating to this assessment on date respondent mailed to petitioner a notice_of_intent_to_levy relating to petitioner’s outstanding federal income taxes penalties and interest showing a total due from petitioner of dollar_figure on date respondent received petitioner’s request for an appeals_office hearing in which petitioner stated that he had issues to discuss in connection with the notice expected to discuss those issues at a face-to-face hearing and planned to audiotape the hearing petitioner however did not identify a single specific issue in his appeals_office hearing request on date respondent’s appeals officer mailed an initial letter initial letter to petitioner in which he informed petitioner of an appeals_office policy against conducting face-to-face hearings with taxpayers where taxpayers do not identify specific issues prior to the hearing the appeals officer provided petitioner with examples of appropriate issues requested that petitioner by date provide written notice of the issues petitioner wished to raise warned petitioner against making frivolous arguments and proposed alternate telephonic hearing dates -- date and date petitioner did not respond to respondent’s initial letter by the date stated deadline on date petitioner mailed a letter to respondent’s appeals officer in which petitioner again refused to identify specific issues and in which petitioner reiterated his intent to tape record the hearing in his letter petitioner erroneously claimed that if he identified specific issues prior to the hearing he somehow would be precluded from adding to those issues at the hearing on date and on date the appeals officer attempted to contact petitioner by telephone on both dates no one answered at the phone number petitioner had provided later on date the appeals officer mailed another letter to petitioner final letter in which the appeals officer noted that petitioner had not yet identified specific issues and the appeals officer again requested that petitioner identify specific issues to be considered at a face-to-face hearing the final letter also set an date deadline for petitioner to identify specific issues or the appeals officer would decide petitioner’s appeal based solely on information already in the administrative file 2petitioner now contends that he did not receive respondent’s notice_of_deficiency relating to and therefore that at the appeals_office hearing he should have been entitled to challenge the underlying tax_liability petitioner however did not raise the issue of receipt of respondent’s notice_of_deficiency in his communications with the appeals_office petitioner did not reply either by writing as requested or by telephone to the appeals officer’s final letter on date the appeals officer reviewed petitioner’s administrative file concluded that the proposed levy was appropriate and mailed to petitioner a notice_of_determination sustaining respondent’s levy notice on a motion for summary_judgment we decide whether there is a genuine issue as to any material fact rule b reviewing the facts in the light most favorable to the nonmoving party 85_tc_812 we decide whether the moving party has shown that there is no genuine issue of material fact 119_tc_252 and the moving party is entitled to a favorable judgment according to controlling legal principles 78_tc_412 where the underlying tax_liability is not in dispute abuse_of_discretion is the standard of review in appeals_office hearing cases 117_tc_183 upon proper and timely request sec_6330 requires respondent to provide taxpayers with an appeals_office hearing relating to a notice of proposed levy sec_6330 we have consistently held that a face-to-face hearing is not invariably required where a taxpayer’s rights are not affected by the absence of a face-to-face hearing gougler v commissioner tcmemo_2002_185 where a taxpayer fails to cooperate with respondent’s appeals officer taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir where a taxpayer requests an appeals_office hearing to cause delay nestor v commissioner tcmemo_2002_251 or where a taxpayer raises frivolous issues and arguments id while petitioner has not raised frivolous issues petitioner did cause delay and has refused to identify any specific issues in spite of repeated requests and opportunities to do so at least one other taxpayer was unsuccessful in using delaying tactics similar to those petitioner now uses see ho v commissioner tcmemo_2006_41 on the available administrative record we conclude that respondent’s appeals_office did not abuse its discretion in making a determination sustaining respondent’s notice_of_levy where petitioner herein did not identify specific issues relevant to an appeals_office hearing did not give the appeals officer a reasonable explanation as to why issues could not be identified prior to the hearing and did not participate in the offered telephonic hearing other arguments raised by petitioner have been considered and are rejected to reflect the foregoing an appropriate order and decision will be entered for respondent
